An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROCK SPRINGS MESQUITE 2
OWNERS' ASSOCIATION, A NEVADA

‘ DOMESTIC NON-PROFIT
CORPORATION,‘

No. 64227

FELEQ

DEC l I 281'}

TRACKS K, UNDEf‘c‘IﬁxN
CLER?§;§DPREME {IDURT

BY
UEPU T‘Y' CLERK

Appellant,
vs.

FLOYD E. OLSEN; AND GAYLE G.
OLSEN, HUSBAND AN D WIFE,

Respondents.

I

ORDER DI 3M1 SSIN G APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal
«if this appeal is granted. This appeal is dismissal. NRAP 4203).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LIVES]?
By: W 7 ~

mH——-—

cc: Hon. Kenneth C. Cory, District Judge

Boyack & Taylor
Bennett Winspear, LLP
Eighth District Court Clerk

SUPREME COURT
op
NEVADA

CLERK‘S QFIDER
41%

[03-1947

IL! “HDS§}_